FILED
                            NOT FOR PUBLICATION                             NOV 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GURDEV SINGH,                                    No. 07-74554

              Petitioner,                        Agency No. A077-421-696

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 28, 2011 **
                              San Francisco, California

Before: GRABER and IKUTA, Circuit Judges, and KAPLAN, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lewis A. Kaplan, Senior District Judge for the U.S.
District Court for Southern New York, sitting by designation.
      We have jurisdiction to review the BIA’s denial of adjustment of status

because it rests on a reviewable question of law, see 8 U.S.C. § 1252(a)(2)(D),

namely that Gurdev Singh failed to show by clear and convincing evidence that his

marriage was “entered into in good faith,” id. at § 1255(e)(3).

      The immigration judge (“IJ”) did not err in denying Singh’s adjustment of

status application on the ground that Singh failed to meet the necessary statutory

requirements. See id. The IJ correctly evaluated whether Singh’s marriage was

valid at its inception, see Bark v. INS, 511 F.2d 1200, 1202 (9th Cir. 1975), and she

did not err by inquiring into Singh’s and his wife’s actions after the marriage

because such actions may “bear on the subjective intent of the parties at the time

they were married,” Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1148 (9th Cir.

2005). Furthermore, contrary to Singh’s argument, an approved I-130 petition is

not sufficient for the statutory requirement of showing a good-faith marriage. See

Agyeman v. INS, 296 F.3d 871, 878–79 & n.2 (9th Cir. 2002).

      Substantial evidence supported the IJ’s adverse credibility finding regarding

Singh’s asylum, withholding of removal, and Convention Against Torture (CAT)

claims. Singh’s direct testimony regarding the length of time he spent in the

hospital and his period of hiding before leaving India was inconsistent with his

asylum statement and testimony on cross-examination. Both these inconsistencies


                                          2
are material and go to the heart of Singh’s claim of persecution. See Li v. Ashcroft,

378 F.3d 959, 964 (9th Cir. 2004). This adverse credibility finding also supported

the IJ’s denial of Singh’s withholding of removal and CAT claims.

      AFFIRMED.




                                          3